Citation Nr: 1243224	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for Grave's disease.  

2.  Entitlement to an effective date, prior to April 22, 2009, for the grant of service connection for exophthalmos.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in which service connection was granted for Grave's disease followed by the assignment of an initial 10 percent disability evaluation.  

In addition, in a February 2012 rating decision, service connection was granted for exophthalmos secondary to Grave's disease, effective January 27, 2012.  An April 2012 rating decision, pertaining to the effective date assigned for the grant of service connection for exophthalmos notes the following:  

You filed a Notice of Disagreement with our decision of February 24, 2102.  You state that you started your appeal on October 8, 2009 and that you feel you are entitled to back pay from that time.  

The referenced Notice of Disagreement is not associated with the claims file or contained in the electronic record.  Although an April 2012 rating decision reflects that the effective date for the grant of service connection was revised to April 22, 2009, there is no document in the claims file in which the Veteran stated that the effective date of April 22, 2009 satisfied his appeal.  There is, however, an April 2012 statement from the Veteran to the effect that his disagreement was related to "back payment," and thus, a timely Notice of Disagreement has been filed.  The filing of a notice of disagreement confers jurisdiction on the Board, and the next step is for the RO to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  In the absence of a Statement of the Case following a timely notice of disagreement the claim remains pending.  See 38 U.S.C.A. § 7105(a).  Thus, the AOJ must issue a Statement of the Case in regard to the issue of entitlement to the effective date, prior to April 22, 2009, for the grant of service connection for exophthalmos.  

As there is no allegation or evidence of unemployment or unemployability, a claim of entitlement to a finding of total disability based on individual unemployability (TDIU) is not inferred as part of the claim for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection was granted for Grave's disease in a February 2009 rating decision, and an initial 10 percent evaluation was assigned.  Service treatment records reflect a diagnosis of hyperthyroidism; however, the initial 10 percent rating was assigned under Diagnostic Code 7903 pertaining to hypothyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7903.  The October 2008 VA examination report reflects that as a result of radioactive iodine treatment, the Veteran became hypothyroid and has been on Synthroid since 1989.  Symptoms are noted to include nervousness and increased sweating.  

In addition, and although the January 2012 VA examination report shows a diagnosis of hypothyroidism, a hyperthyroid state was noted to be potentially responsible for his complaints and symptoms.  The examiner added that because his thyroid stimulating hormone (TSH) was low, decreasing the dose of Synthroid could potentially alter his hyperthyroid state.  It was noted that the Veteran would be addressing the issue with his primary care physician, Dr. Warr, the following month.  

Subsequent to the January 2012 VA examination, in February 2012, Dr. Warr's treatment records were associated with the claims folder and it appears that the records were not available for review by the January 2012 VA examiner.  In addition, the most recent findings/lab results contained in the private treatment records were reported in November 2011.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In addition, VA is required to conduct a comprehensive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2012); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran must be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected Grave's disease.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

With respect to the effective date assigned for the grant of service connection for exophthalmos, to date, the Veteran has not been issued Statement of the Case with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA endocrinology examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should conduct all indicated tests and studies.  The examiner must identify with specificity any and all symptoms associated with Veteran's thyroid disease.  Symptoms to include fatigability, mental/emotional impairment and muscular weakness, along with any gastrointestinal and cardiovascular symptoms, must be discussed.  The functional impairment due to the thyroid disease must be described in detail.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the increased rating claim on appeal.  If the benefit sought remains denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

3.  Issue a Statement of the Case with respect to the issue of entitlement to an effective date, prior to April 22, 2009, for the grant of service connection for exophthalmos, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Thereafter, allow the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).
 

